Case 2:18-cv-03648-SJF-SIL Document 84-8 Filed 11/18/19 Page 1 of 36 PageID #: 1349




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ----------------------------------------------------------------x
  DAVID T. SILVA,
  GERROD T. SMITH, and
  JONATHAN K. SMITH,
  Members of the Shinnecock Indian Nation,

                            Plaintiffs,                                CV 18-3648
                                                                       (SJF)(SIL)
          -against-

  BRIAN FARRISH,
  JAMIE GREENWOOD,
  EVAN LACZI,
  BASIL SEGGOS,
  NEW YORK STATE DEPARTMENT OF
  ENVIRONMENTAL CONSERVATION,
  and SUFFOLK COUNTY DISTRICT ATTORNEY’S
  OFFICE,

                             Defendants.
  -----------------------------------------------------------------x


   STATE DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR
                        SUMMARY JUDGMENT


                                                       LETITIA JAMES
                                                       Attorney General of the State of New York
                                                       200 Old Country Road, Suite 240
                                                       Mineola, New York 11501
                                                       (516) 248-3302
                                                       Attorneys for State Defendants




                                                       RICHARD HUNTER YORKE
                                                       Assistant Attorney General
                                                       Of Counsel
Case 2:18-cv-03648-SJF-SIL Document 84-8 Filed 11/18/19 Page 2 of 36 PageID #: 1350




                                  PRELIMINARY STATEMENT

         Plaintiffs’ claims to be exclusively unconstrained by fishing regulations in New York State

  waters fail. Plaintiffs’ claims are barred under the 11th Amendment and principles of Sovereign

  Immunity, to which Ex Parte Young provides no exception. Moreover, the Younger abstention

  principle along with Plaintiffs’ lack of standing provide a jurisdictional bar.

         Plaintiffs identify no treaty-based fishing rights, and their unsupported claims to possess

  aboriginal fishing rights fail as any such rights were extinguished when the Shinnecock Tribe

  conveyed land to non-Indians. Extinguishment of aboriginal rights was conclusively confirmed

  by the subsequent Determinations and Patents of the colonial Governors of New York, which

  ratified right and title to the lands in the Town of Southampton. Even were the Court to find that

  Plaintiffs possess an off-reservation fishing right, regulation by the state would still be proper

  under the doctrine of conservation necessity, and Plaintiffs’ claims would be barred under the

  principles articulated under the Sherrill Doctrine.

         Moreover, Plaintiffs have offered no evidence of discriminatory intent or racial motivation

  by State Defendants in support of their claims under 42 U.S.C. Sections 1981 and 1982 as they are

  required, and the individual State Defendants are in any event shielded from Plaintiffs’ claims by

  qualified immunity.

         Defendants New York State Department of Environmental Conservation, Basil Seggos,

  Brian Farrish, and Evan Laczi (“State Defendants”) are thus entitled to Summary Judgment

  pursuant to Rule 56 of the Federal Rules of Civil Procedure.

                                      STATEMENT OF FACTS

         For a full recitation of the facts, State Defendants respectfully refer the Court to the

  Statement of Undisputed Facts, pursuant to Local Rule 56.1.




                                                    1
Case 2:18-cv-03648-SJF-SIL Document 84-8 Filed 11/18/19 Page 3 of 36 PageID #: 1351




                                        LEGAL STANDARD

         Summary judgment is appropriate where the record establishes "that there is no genuine

  dispute as to any material fact and the movant is entitled to judgment as a matter of law." Fed. R.

  Civ. P. 56(a), 56(c). The moving party has the burden of demonstrating the absence of any genuine

  issue of material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986); see also Atlantic

  Mutual Insurance Co. v. CSX Lines, L.L.C., 432 F.3d 428, 433 (2d Cir. 2005). No genuinely triable

  factual issue exists when the moving party demonstrates that no rational jury could find in the non-

  movant’s favor. See Chertkova v. Conn. Gen. Life Ins. Co., 92 F.3d 81, 86 (2d Cir. 1996). The

  burden then shifts to the non-moving party to come forward with admissible evidence sufficient

  to support each essential element of the claim, and "designate specific facts showing that there is

  a genuine issue for trial." See Celotex Corp., 477 U.S. at 324 (internal quotation marks omitted);

  see also Cordiano, 575 F.3d at 204. "When the burden of proof at trial would fall on the nonmoving

  party, it ordinarily is sufficient for the movant to point to a lack of evidence to go to the trier of

  fact on an essential element of the nonmovant's claim." See Cordiano v. Metacon Gun Club, Inc.,

  575 F.3d 199, 204 (2d Cir. 2009) (citing Celotex Corp., 477 U.S. at 322-23); see also Fed. R. Civ.

  P. 56(c)(1)(B).

         In deciding a motion for summary judgment, the Court must "'construe the facts in the light

  most favorable to the non-moving party and must resolve all ambiguities and draw all reasonable

  inferences against the movant.'" See Williams v. R.H. Donnelley, Corp., 368 F.3d 123, 126 (2d

  Cir. 2004). However, in opposing a motion for summary judgment, the non-moving party may

  not rely on unsupported assertions, conjecture or surmise. See Goenaga v. March of Dimes Birth

  Defects Found., 51 F.3d 14, 18 (2d Cir. 1995). The non-movant must present more than a “scintilla

  of evidence,” Delaware & Hudson Ry. Co. v. Consol. Rail Corp., 902 F.2d 174, 178 (2d Cir.




                                                    2
Case 2:18-cv-03648-SJF-SIL Document 84-8 Filed 11/18/19 Page 4 of 36 PageID #: 1352




  1990)(quoting Anderson, 477 U.S. at 252), and a motion for summary judgment cannot be defeated

  on the basis of conclusory assertions, mere denials or unsupported alternative explanations of facts.

  See Major League Baseball Props., Inc., 542 F.3d at 310; see also Senno, 812 F. Supp. 2d at 467

  (citing Scotto v. Almenas, 143 F.3d 105, 114 (2d Cir. 1998)).

                                            ARGUMENT

                     I.      Sovereign Immunity Bars This Suit Against the State

         Plaintiffs’ claims against Department of Environmental Conservation (“DEC”), and the

  State Defendants in their official capacities are barred by the Eleventh Amendment and principles

  of Sovereign Immunity. Unless a State has explicitly and unequivocally consented, it is immune

  from suit in federal court. Sossamon v. Texas, 563 U.S. 277, 131 S.Ct. 1651, 1657-1658 (2011);

  Northern Ins. Co. of New York v. Chatham County, 547 U.S. 189, 193 (2006). This bar applies to

  claims against State agencies and State officials in their official capacities and bars both monetary

  and equitable relief. See Dekom v. New York, 2013 U.S. Dist. LEXIS 85360, *33 (E.D.N.Y.

  2013)(citing Edelman v. Jordan, 415 U.S. 651 (1974); see also Will v. Michigan Dep’t of State

  Police, 491 U.S. 58, 71 (1989); Quern v. Jordan, 440 U.S. 332, 341-345 (1979); Salvador v.

  Adirondack Park Agency, 35 Fed. Appx. 7, 10 (2d Cir. 2002).

         Ex Parte Young, 209 U.S. 123 (1908), provides a limited exception to the above principles.

  Whether the Ex Parte Young exception to the Eleventh Amendment's bar applies is a

  straightforward inquiry that asks whether the complaint alleges an ongoing violation of federal law

  and seeks relief properly characterized as prospective. See In re Dairy Mart Convenience Stores,

  Inc., 411 F.3d 367, 372 (2d Cir. 2005)(citing Verizon Md., Inc. v. Pub. Serv. Comm'n of Md., 535

  U.S. 635, 645 (2002)).




                                                   3
Case 2:18-cv-03648-SJF-SIL Document 84-8 Filed 11/18/19 Page 5 of 36 PageID #: 1353




         Plaintiffs fail to satisfy this standard. Plaintiffs have alleged only that Plaintiff Silva is

  currently facing prosecution, and that the remaining Plaintiffs were each subject to a nearly decade-

  old dismissed prosecution. This Court should abstain from addressing the relief sought as to

  Plaintiff Silva under the doctrine of Younger abstention. The remaining Plaintiffs have failed to

  put forth facts supporting an ongoing violation of federal law.          Temporally remote single

  prosecutions do not constitute an ongoing violation for purposes of Ex Parte Young. See KM

  Enters. v. McDonald, 2012 U.S. Dist. LEXIS 138599, *29 (E.D.N.Y. 2012). The Complaint

  alleges only a dismissed prosecution for undersized flounder, blackfish, and porgy as to Gerrod T.

  Smith in 2009, and a dismissal in 2010 as to Jonathan K. Smith for a shellfish farm without a

  license. This Court has already held that Plaintiffs Gerrod Smith and Jonathan Smith lack standing

  to seek injunctive relief, as they have alleged no injury in fact supporting such relief. See D.E. 48,

  Memorandum and Order, dated July 31, 2018. For this reason, they 1) fail to demonstrate an

  ongoing violation and 2) cannot seek prospective relief.

            II.     Ex Parte Young is Inapplicable Under Coeur D’Alene and Its Progeny

         This Court should reject the applicability of Ex Parte Young, based upon the relief

  requested in this case. Plaintiffs are in effect seeking “a determination that the lands in question

  are not even within the regulatory jurisdiction of the State, which declaration would bar the State's

  principal officers from exercising their governmental powers and authority over the disputed lands

  and waters.” Idaho v. Coeur D'Alene Tribe, 521 U.S. 261, 282 (1997). The Coeur D’Alene Court

  held the Ex Parte Young exception inapplicable where a tribe “sought a declaratory judgment to

  establish its entitlement to the exclusive use and occupancy and the right to quiet enjoyment of the

  submerged lands as well as a declaration of the invalidity of all Idaho statutes, ordinances,

  regulations, customs or usages which purport to regulate, authorize, use or affect in any way the




                                                    4
Case 2:18-cv-03648-SJF-SIL Document 84-8 Filed 11/18/19 Page 6 of 36 PageID #: 1354




  submerged lands” and in effect sought quiet title to certain lands, and where “if the Tribe were to

  prevail, [the state’s] sovereign interest in its lands and waters would be affected in a degree fully

  as intrusive as almost any conceivable retroactive levy upon funds in its Treasury.” Coeur

  D’Alene, 521 U.S. at 265, 287. The relief requested by Plaintiffs here would likewise affect the

  state’s sovereign interest and regulatory authority over its waters, along with its ability to regulate

  and protect its wildlife.

          The Second Circuit applied similar reasoning in declining to apply Ex Parte Young to avoid

  Eleventh Amendment Immunity where a tribe argued “that it seeks only ‘Indian title,’ which it

  describes as the right ‘to camp, to hunt, to fish, [and] to use the waters and timbers’ in the contested

  lands and waterways.” W. Mohegan Tribe & Nation v. Orange County, 395 F.3d 18, 22 (2d Cir.

  2004). The Second Circuit interpreted the requested relief as seeking “a determination that the

  lands in question are not even within the regulatory jurisdiction of the State[,]” citing Coeur

  D’Alene. W. Mohegan Tribe, 395 F.3d at 23.

          Plaintiffs here seek analogous relief, as their intent is to circumvent New York’s regulatory

  jurisdiction within its borders, preventing the State from regulating wildlife and conservation

  matters in state waters. This Court cannot provide the relief that Plaintiffs seek absent a holding

  that Plaintiffs maintain aboriginal Indian title over the lands in question or hold off-reservation

  treaty fishing rights—of which Plaintiffs can show no evidence. As held in Western Mohegan

  Tribe, this claim is “fundamentally inconsistent with the State of New York's exercise of fee title

  over the contested areas. To the extent that the complaint alleges that there has never been a lawful

  extinguishment of the Tribe's Indian title, it seeks a declaration from this court that New York's

  exercise of fee title remains subject to the Tribe's rights, i.e., a determination that the lands in

  question are not even within the regulatory jurisdiction of the State.” Id. (internal quotations and




                                                     5
Case 2:18-cv-03648-SJF-SIL Document 84-8 Filed 11/18/19 Page 7 of 36 PageID #: 1355




  citations omitted). Plaintiffs here allege unrelinquished aboriginal rights. D.E. 1 at ¶¶1, 16, 22.

  In fact, Plaintiffs’ papers clarify that their claims go far beyond an ill-defined “use” right, exposing

  the true nature of their argument: that these state waters are “contested,” are under Shinnecock

  “jurisdiction,” and indeed are part of Shinnecock Reservation land. See D.E. 64 at 7, 9; D.E. 73,

  Ex. 2. This Court should decline to apply Ex Parte Young in these circumstances.

               III.   The Court Should Decline Jurisdiction Under Younger Abstention

           The Court should abstain from exercising jurisdiction over Plaintiff Silva’s claims seeking

  injunctive or declaratory relief under the Younger abstention doctrine. Younger abstention is

  required when three conditions are met: (1) there is an ongoing state proceeding; (2) an important

  state interest is implicated in that proceeding; and (3) the state proceeding affords the federal

  plaintiff an adequate opportunity for judicial review of the federal constitutional claims. Diamond

  "D" Constr. Corp. v. McGowan, 282 F.3d 191, 198 (2d Cir. 2004). “Younger generally requires

  federal courts to abstain from taking jurisdiction over federal constitutional claims that involve or

  call into question ongoing state proceedings.” Diamond "D", 282 F.3d at 198. “This doctrine of

  federal abstention rests foursquare on the notion that, in the ordinary course, a state proceeding

  provides an adequate forum for the vindication of federal constitutional rights.” Id. at 198

  (citations and quotations omitted). Younger abstention applies to suits seeking declaratory and

  injunctive relief. See Samuels v. Mackell, 401 U.S. 66, 73-74 (1971); Hansel v. Town Court, 56

  F.3d 391, 394 (2d Cir. 1995); Temple of Lost Sheep, Inc. v. Abrams, 930 F.2d 178, 183 (2d Cir.

  1991).

           Plaintiff Silva has not shown that any alleged constitutional issues cannot be adequately

  adjudicated in state court. See Doran v. Salem Inn, Inc., 422 U.S. 922, 930 (1975)(stating: “The

  principle underlying Younger and Samuels is that state courts are fully competent to




                                                     6
Case 2:18-cv-03648-SJF-SIL Document 84-8 Filed 11/18/19 Page 8 of 36 PageID #: 1356




  adjudicate constitutional claims, and therefore a federal court should, in all but the most

  exceptional circumstances, refuse to interfere with an ongoing state criminal proceeding.”).

  “Younger v. Harris contemplates the outright dismissal of the federal suit, and the presentation of

  all claims, both state and federal, to the state courts.” Gibson v. Berryhill, 411 U.S. 564, 577

  (1973). Plaintiff Silva cannot seek prospective declaratory and injunctive relief during the

  pendency of a state proceeding. See Andujar v. City of New York, 2012 U.S. Dist. LEXIS 151562,

  *10 (S.D.N.Y. 2012)(“The potential of the federal court's ruling to influence the state court's

  judgment is therefore ‘precisely the sort of interference condemned by the Supreme Court

  in Younger.’”). In Andujar, the court applied Younger abstention where there were “ongoing state

  proceeding, which the federal action could influence, if not completely dispose of,” stating the

  “federal and state cases are so closely related that if Plaintiff prevailed in this Court, it would

  ‘render [his state criminal] conviction moot and influence the decision on appeal.’” Id. at *10-11.

  “[W]hen a state prosecution is pending, claims of injunctive relief seeking to enjoin future

  prosecutions still trigger the Younger doctrine.” Id.; see also Canny v. Ray, 1991 U.S. Dist. LEXIS

  17994, *12 (N.D.N.Y. 1991) (Younger abstention applies where plaintiffs seek prospective relief).

  Declaratory or injunctive relief preventing enforcement of state laws would influence an issue

  central to the present state court proceedings, and “any injunction or declaratory judgment against

  future state action issued by a federal court would affect the course and outcome of the pending

  state proceedings.” Andujar, 2012 U.S. Dist. LEXIS 151562, *10 (quoting Ballard v. Wilson, 856

  F.2d 1568, 1570 (5th Cir. 1988)).

         It is of no consequence that Plaintiff Silva has been criminally convicted. “With respect to

  whether there is an ongoing state proceeding, it is settled that for purposes of Younger abstention,

  a proceeding is considered pending until all appellate court remedies have been exhausted.” Levy




                                                   7
Case 2:18-cv-03648-SJF-SIL Document 84-8 Filed 11/18/19 Page 9 of 36 PageID #: 1357




  v. Lerner, 853 F. Supp. 636, 641 (E.D.N.Y. 1994) (applying Younger abstention where the

  opportunity for plaintiff to appeal his conviction available, and where plaintiff had filed notice of

  appeal). “A state action is considered ‘pending’ for Younger purposes through the completion of

  the state appeals process, even if the federal plaintiff has failed to exercise his state appellate

  rights.” Jureli, LLC v. Schaefer, 53 F. Supp. 3d 552, 559 (E.D.N.Y. 2014). The Court should

  abstain from exercising jurisdiction over Plaintiffs’ claims for declaratory and injunctive relief.

              IV.     Plaintiffs Lack Standing to Seek Declaratory or Injunctive Relief

         Plaintiffs Gerrod Smith and Jonathan Smith lack standing to seek injunctive or declaratory

  relief preventing Defendants from “interfering with Plaintiffs’ use of the waters, fishing, taking

  fish, and holding fish and shellfish in Shinnecock Bay and its estuary and other usual and

  customary Shinnecock fishing waters.”

         When seeking injunctive relief, “a plaintiff must show the three familiar elements of

  standing: injury in fact, causation, and redressability.” Cacchillo v. Insmed, Inc., 638 F.3d 401,

  404 (2d Cir. 2011) (citing Summers v. Earth Island Inst., 555 U.S. 488, 493 (2009)). In order to

  establish standing to seek declaratory or injunctive relief, a plaintiff must establish that he has

  sustained or is immediately in danger of sustaining some direct injury as the result of the

  challenged conduct. Shain v. Ellison, 356 F.3d 211, 215 (2d Cir. 2004)(citing City of Los Angeles

  v. Lyons, 461 U.S. 95, 101-102, 103 S. Ct. 1660, 75 L. Ed. 2d 675 (1983)); Deshawn E. by

  Charlotte E. v. Safir, 156 F.3d 340, 344 (1998). “For an alleged injury to support constitutional

  standing, it must be concrete and particularized and actual or imminent, not conjectural or

  hypothetical.” Knife Rights, Inc. v. Vance, 802 F.3d 377, 383 (2d Cir. 2015)(internal citations and

  quotations omitted). A threatened injury must be certainly impending to constitute injury in fact,

  and allegations of possible future injury are not sufficient. See McLennon v. City of New York,




                                                    8
Case 2:18-cv-03648-SJF-SIL Document 84-8 Filed 11/18/19 Page 10 of 36 PageID #: 1358




   171 F. Supp. 3d 69, 104 (E.D.N.Y. 2016)(internal quotations and citations omitted). “[A] plaintiff

   cannot rely on past injury to satisfy the injury requirement but must show a likelihood that he . . .

   will be injured in the future.” Id. Further, “[a]llegations of a subjective ‘chill’ are not an adequate

   substitute for a claim of specific present objective harm or a threat of specific future harm . . .

   .” Laird v. Tatum, 408 U.S. 1, 13-14 (1972).

          Plaintiffs Gerrod Smith and Jonathan Smith have not offered evidence that they are

   currently being prosecuted or facing criminal charges. They have put forth evidence of isolated

   dismissed prosecutions, nearly a decade old, for violating generally applicable State fishing laws.

   They have not put forth evidence of any recent interactions with Defendants. Their request for

   injunctive relief is speculative and remote. They have not stated a concrete and particularized

   injury. Shain, 356 F.3d at 215. As the Court held in deciding Plaintiffs’ Motion for Preliminary

   Injunction, the allegations in the Complaint are insufficient to support the required concrete and

   particularized injury. See Memorandum and Order, dated July 31, 2018, ECF No. 48. These

   Plaintiffs lack standing to seek declaratory or injunctive relief.

          Plaintiff Silva likewise does not have standing to seek prospective declaratory and

   injunctive relief enjoining Defendants from “interfering with Plaintiffs’ use of the waters, fishing,

   taking fish, and holding fish and shellfish in Shinnecock Bay and its estuary and other usual and

   customary Shinnecock fishing waters.” Past injury does not supply a predicate for prospective

   injunctive relief “since the fact that such practices had been used in the past did not translate into

   a real and immediate threat of future injury.” Shain, 356 F.3d at 215 (quoting Lyons, 461 U.S. at

   105-106).




                                                     9
Case 2:18-cv-03648-SJF-SIL Document 84-8 Filed 11/18/19 Page 11 of 36 PageID #: 1359




                    V.       Collateral Estoppel Bars Plaintiffs’ Aboriginal Rights Claims

            Plaintiffs are precluded from litigating the issue of whether they have aboriginal fishing

   rights, as Plaintiff Silva was found guilty at criminal trial. As a federal court must apply the

   rules of collateral estoppel of the state in which the conviction was rendered, New York state rules

   of collateral estoppel apply. See Sullivan v. Gagnier, 225 F.3d 161, 166 (2d Cir. 2000). For

   collateral estoppel to apply, the Court must find (1) the issues in both proceedings are substantially

   the same; (2) the issue has been actually litigated and decided in the prior proceeding; (3) there

   has been a full and fair opportunity to litigate the issue in the prior proceeding; and (4) the

   resolution of the issue was necessary to support a valid and final judgment on the merits. See

   Blackwell v. Town of Greenburgh, 2017 U.S. Dist. LEXIS 44404, *21-22 (S.D.N.Y. Mar. 24,

   2017) (citing United States v. U.S. Currency in Amount of $119,984.00, More or Less, 304 F.3d

   165, 172 (2d Cir. 2002)). 1 “To meet the identity-of-issues prong of collateral estoppel, it is not

   necessary that the issues be exactly identical; it is sufficient that ‘the issues presented in the earlier

   litigation are substantially the same as those presented by the later action.’” Zherka v. City of New

   York, 459 Fed. Appx. 10, 13 (2d Cir. 2012). The pendency of a criminal appeal does not impact

   the collateral estoppel effect of an otherwise final and valid judgment. See United States v. All

   Right, Title & Interest in Real Property etc., 901 F.2d 288, 292 (2d Cir. 1990); SEC v. Contorinis,

   2012 U.S. Dist. LEXIS 19961 at *9 (S.D.N.Y. Feb. 3, 2012).

            Plaintiffs previously made the same arguments they make in this case. They lost. In the

   criminal proceeding, Silva brought a motion to dismiss based on lack of jurisdiction, arguing in

   relevant part that the Shinnecock Nation has unabrogated fishing rights outside the Shinnecock


   1
    A litigant may rely on the collateral estoppel effect of a criminal conviction in a subsequent civil case, and because
   mutuality of estoppel is not an absolute requirement, a party other than the Government may assert collateral
   estoppel based on a criminal conviction. See Gelb v. Royal Globe Ins. Co., 798 F.2d 38, 43 (2d Cir. 1986) (internal
   citations omitted); Gilberg v. Barbieri, 53 N.Y.2d 285, 291 (1981).


                                                             10
Case 2:18-cv-03648-SJF-SIL Document 84-8 Filed 11/18/19 Page 12 of 36 PageID #: 1360




   Reservation, pursuant to the 1664 Fort Albany Treaty and the May 12, 1659 Wyandanch Deed to

   John Ogden (“Quogue Purchase”). See Declaration of Richard Yorke, dated Oct. 4, 2019 (“Yorke

   Decl.”) Ex. A, Notice of Motion and Defendant’s Memorandum of Law in Support of Motion to

   Dismiss, dated October 10, 2017, p. 5, Ex. 3. Silva argued, “The GIS map disclosed by the People

   shows that Silva was ticketed for fishing in the traditional Shinnecock fishing grounds of the

   Shinnecock Bay estuary, an area of retained fishing rights, whether or not outside Shinnecock

   Reservation waters.” Id. at p. 6.

          In opposition, the Suffolk County District Attorney’s office argued in relevant part that,

   under the Dongan Patent of 1686, the Town of Southampton owns the bodies of water within its

   boundaries and was conveyed the easements of fishing, that the Indian Deed of December 13, 1640

   for Southampton reserved no fishing rights, and that Silva provided no treaty or law that reserved

   fishing rights in the body of water in question. See Yorke Decl. Ex B, Affirmation of Jamie

   Greenwood, Assistant District Attorney, in Opposition to Defendant’s Motion, dated December

   11, 2017 pp. 3-4. Silva submitted a Reply Memorandum of Law arguing in relevant part that the

   People’s arguments regarding the Dongan Patent, the Quogue Purchase, and the 1640 Indian Deed

   for Southampton fail to abrogate any aboriginal fishing rights. See Yorke Decl, Ex. C, Defendant’s

   Reply Memorandum of Law in Support of Motion to Dismiss, dated December 18, 2017, p. 1-2.

          Judge Gary J. Weber’s Decision, dated January 9, 2017 [sic.], noting that Silva argued,

   “That, since the Defendant in the instant matter is, concededly, a member of the Shinnecock Indian

   Tribe, he had the right to fish, without regulation by the State of New York, in the waters of the

   Shinnecock Indian Reservation in Shinnecock Bay,” denied Silva’s motion to dismiss, See Docket

   Entry (“D.E.”) 3, Ex. 5, Memorandum Decision & Order of Hon. Gary J. Weber, dated January 9,

   2017[sic.], p. 1. At bench trial, Silva renewed his motion to dismiss the charges for lack of




                                                  11
Case 2:18-cv-03648-SJF-SIL Document 84-8 Filed 11/18/19 Page 13 of 36 PageID #: 1361




   jurisdiction; nevertheless, Silva was found guilty of the violation of E.C.L. Section 13-0335/71-

   0923, dated June 6, 2017 relating to the lack of a marine commercial food fishing license and the

   use of a fyke net. See Yorke Decl. Ex. D, Memorandum Decision of Hon. Gary J. Weber, dated

   June 5, 2019 at 5. Judge Weber held, “the People have proven beyond a reasonable doubt that the

   subject fyke net was set, maintained, operated or used in an area (Taylor’s Creek) subject to the

   jurisdiction of the State of New York acting through the D.E.C.” Id.

           In finding Silva guilty, the court necessarily rejected Silva’s argument that as a Shinnecock

   he had unrelinquished aboriginal fishing rights provided by documents, including the May 12,

   1659 deed. Further, Plaintiff Jonathan K. Smith previously made this same argument in this Court,

   claiming an aboriginal right to possess undersized scallops, based upon this same deed. See New

   York v. Smith, 952 F. Supp. 2d 426, 431 (E.D.N.Y. 2013). Plaintiff Jonathan Smith likewise lost.

        VI.         Plaintiffs Have No Aboriginal or Treaty-Based Off-Reservation Fishing Rights

           Plaintiffs identify no treaty-based or aboriginal right establishing off-reservation fishing

   for the Shinnecock Nation. Plaintiffs have merely dredged up an unrepresentative sampling of

   individual deeds and colonial orders that do not establish fishing rights.

                                  April 29, 1648 Deed for East Hampton

           The original purchase deed for the Town of East Hampton, was signed between the

   Governors of the colonies of New Haven and Connecticut, and the sachems from the Montaukett,

   Manhansett, Corchaug, and Shinnecock tribes.          The relevant language, partially quoted by

   Plaintiffs is:

           Allsoe, we, the said Sachems, have Covenanted to have Libertie, freely to fish in any or all
           the cricks and ponds, and hunt up and downe in the woods without Molestation, they giving
           the English Inhabitants noe just offence, or Iniurie to their goods and Chattells. Likewise,
           they are to have the fynns and tails of allsuch whales as shall be cast upp, to their proper
           right and desire they may bee dealt with in the other part. Allsoe, they reserve libertie to
           fish in all convenient places, for Shells to make wampum. Allsoe, if the Indyans, hunting



                                                    12
Case 2:18-cv-03648-SJF-SIL Document 84-8 Filed 11/18/19 Page 14 of 36 PageID #: 1362




          of any deare, they should chase them into the water, and the English should kill them, the
          English shall have the body, and the Sachem the skin.

   Yorke Decl. at Exhibit E.

          This deed was for the purchase of land in what is now the town of East Hampton, not

   Southampton where Plaintiff Silva was ticketed. This area does not encompass or abut the

   Shinnecock Bay. Southampton provided one of the boundaries to limit the deed: “all the land

   lyinge from the bounds of the Inhabitants of Southampton . . . not Intrenching uppon any in length

   or breadth, which the Inhabitants of Southampton, have and do possess, as they by Lawful right

   shall make appeare . . .” Id. Plaintiffs fail to quote the qualifying language. These covenants were

   limited, in that the sachems would give “the English Inhabitants noe just offence, or Iniurie to their

   goods and Chattells.” The deed states of the Sachems, “in consideration thereof, we doe give upp

   unto the said Purchasers, all our right and Interest in the said Land, to them and their heirs forever.”

   Id.

          Plaintiffs offer no evidence that this was more than an individually negotiated term of sale

   for land. Terms vary considerably in contemporaneous deeds, even within Plaintiffs’ slim

   sampling. Unacknowledged by Plaintiffs is that this 1648 East Hampton deed exists within a

   history that conflicts with their claims.

                          December 13, 1640 Indian Deed for Southampton

          Notably, Plaintiffs have failed to acknowledge the original Indian Deed for Southampton,

   of December 13, 1640, in which town Silva was ticketed for fishing. This deed, signed by

   Mandush, the Shinnecock sachem, reserves no fishing rights, concerned with securing English

   protection from attacks by other Indians. It states:

          & further in consideration that the above named English shall defend us the sayed Indians
          from the unjust violence of whatever Indians shall illegally assaile us, doe absolutely and
          forever give and grant and by these presents doe acknowledge ourselves to have given and



                                                     13
Case 2:18-cv-03648-SJF-SIL Document 84-8 Filed 11/18/19 Page 15 of 36 PageID #: 1363




          granted to the partyes above mentioned without any fraud, guile, mentall reservation or
          equivocation to them their heirs and successors forever all the lands, woods, waters, water
          courses, easmts, profits & emoluments, thence arising whatsoever . . .

   Further:

          In full testimonie of this our absolute bargaine contract and grant indented and in full and
          complete ratification and establishment of this our act and deed of passing over all our
          title & interest in the premises with all emoluments & profits thereto appertaining, or in
          any wise belonging, from sea or land within our Limits above specified without all guile
          wee have sett to our hands the day and yeare above sayd.

   Yorke Decl. Ex.F.

                                      June 10, 1658 Deed to Beach

          A June 10, 1658 deed between Wyandanch, sachem of the Montaukett tribe, and Lion

   Gardiner, sold Gardiner grazing access for horses and cattle on a specific land tract, replete with a

   yearly rental price. Plaintiffs have without support characterized this deed as a “nation to nation

   agreement.” It states:

          Wiandance hath sould for a considerable sum of money and goods, a certaine tract of beach
          land, with all ye rest of ye grass that joynes to it, not seperated from it by water, which
          beach begins Eastward at the west end of Southampton bounds, and westward where it is
          separated by ye waters of ye sea, coming in out of the Ocean Sea, being bounded
          Southwards with the great sea, Northwards with the inland water; this land and the grass
          thereof for a range, or run, for to feed horses or cattle on, I say, I have sold to the aforesaid
          Lion Gardiner, his heirs, executor and assigns forever, for the sum aforesaid, and a yearly
          rent of twenty-five shillings a year, which yearly rent is to be paid to the foresaid Sachem,
          his heirs, executors and assigns for ever, in the eight month, called October, then to be
          demanded, but the whales that shall be cast upon this beach shall belong to me, and the rest
          of the Indians in their bounds, as they have beene anciently granted to them formerly by
          my forefathers.

   Yorke Decl. Ex. G.

          The tract’s eastern boundary was at the time of the conveyance the “west end of

   Southampton bounds.” Id.

              As Professor John A. Strong—upon whose report the Complaint exclusively relies—

   points out, this deed was for beach land adjacent to Shinnecock lands. Drift whaling was a highly



                                                     14
Case 2:18-cv-03648-SJF-SIL Document 84-8 Filed 11/18/19 Page 16 of 36 PageID #: 1364




   lucrative aspect of the early Long Island economy. This was the processing and sale of the

   carcasses of dead whales that washed up on shore. See John A. Strong, The Montaukett Indians

   of Eastern Long Island 25 (Syracuse University Press 2001). Plaintiffs have offered no evidence

   that a deed selling grazing rights establishes an exclusive reservation of fishing rights. The

   language in this deed makes no reference to fishing. Indeed, as shown below, lucrative rights to

   drift whale carcasses were bargained and sold in a variety of ways, in different deeds throughout

   this period.

                                  May 12, 1659 Deed to John Ogden

           The May 12, 1659 deed between Wyandanch, the Montaukett sachem, and John Ogden

   states in relevant part:

           I say all the land and meadow I have sold for a considerable price unto Mr Iohn Ogden for
           himselfe his heirs executors and assigns for ever, upon condition as followeth, first that
           Thomas Halsey and his Associates shall have the privilidge of the peice of meadow called
           quancawnantuck the terms of yeares formerly granted to him or them but the land lying
           between quancawnantuck and three miles northward he shall or may possess and improve
           at present, but when the yeares of the aforesayed Thomas Halsey shall be expired then shall
           the aforesaid Mr Iohn Ogden or his assigns fully possess and improve all quancaunantucke
           meadow with the rest aforesayed and then shall pay or cause to be payed unto me
           wiandance my heires or assigns the summe of twenty five shillings a yeare as a yearly
           acknowledgement or rent for ever. It is also agreed that wee shall keepe our privilidges of
           fishing fowling hunting or gathering of berrys or any other thing for our use . . .

   Yorke Decl. Ex. H.

           This particular deed, known as the “Quogue Purchase” involved a tract west of the present

   Shinnecock Canal. The deed states that this land begins, “at the westward end of Southampton

   boundes, which land is bounded Eastwards with Southampton boundes . .” Id. The sale exempted

   the beach lands that were already sold to John Cooper. Id. The agreement includes conditional

   language that also gives Thomas Halsey, a colonist, certain rights to the tract. Plaintiffs submit no

   evidence that this was more than an individually negotiated term in the private sale of land.




                                                    15
Case 2:18-cv-03648-SJF-SIL Document 84-8 Filed 11/18/19 Page 17 of 36 PageID #: 1365




                   June 8, 1659 Deed to Lion Gardiner Concerning Whale Rights

          The June 8, 1659 deed between Wyandanch, the Montaukett sachem, and Lion Gardiner is

   a detailed apportionment of the rights and profits from drift whale carcasses from a certain beach

   tract. In it, Wyandanch sells to Lion Gardiner, “all the Bodyes and Bones of all the Whales that

   shall come upon the Land, or come a Shoare from the Western end of Southhampton Bounds, unto

   the place called Kitchaminchoke, yet reserving to ourselves and Indyans, all the Tailes and fins for

   Ourselves . . .” The document sets a term of twenty-one years for the agreement. It states further:

          that if any Whale shall bee cast up in the bounds aforementioned, whether it bee found by
          English or Indyons, it shall bee judged by them both whether it bee a whole Whale or a
          halfe or otherwise. Now for every whole whale that shall come up, the aforesaid Lyon
          Gardiner or his Assigns, shall pay or cause to be paid unto mee wyandance, the Sum of
          five pounds Sterling, or any good pay which wee shall accept of, but if it bee a halfe
          whale, a third part, or otherwise, they shall pay according to Proportion, and this pay
          shall be within two Monethes after they have cutt out and carryed the Whale home to
          their Houses, but in case there shall not five whales come up, within the terme abovesaid,
          then shall the aforesaid Lyon Gardiner, or his Assigns, have the next five Whales, that
          shall come up after the Terme, paying to mee, my heirs, Executors or Assigns, the Sum
          above mentioned, and for the true performance of the promises, Wee have hereunto Sett
          our hands and Seales.

   Yorke Decl. Ex. I (State Defendant have provided their transcription of this document).

          This document does not mention fishing. A similar deed sells drift whale rights to Lion

   Gardiner for further beach land, dated July 28, 1659. Yorke Decl. Ex.J. These documents reflect

   the lucrative and prized nature of drift whale carcasses. They reflect that they were sold and traded

   through a variety of negotiated terms. They do not reserve exclusive fishing rights. Plaintiffs’

   highly misleading and context-free quote from this document misstates its meaning.

          Undercutting the argument that these deeds reserved exclusive rights to the Indians,

   Professor Strong has noted, in his academic work:

          The question of drift whales came up again in November 1658 when Wyandanch gave
          Lion Gardiner and the Reverend Thomas James of East Hampton half the whales “or
          other great fish” that drifted onto the beach between Napeague and the far end of



                                                    16
Case 2:18-cv-03648-SJF-SIL Document 84-8 Filed 11/18/19 Page 18 of 36 PageID #: 1366




            Montauk. This was an important grant because it gave the two men an exclusive right to
            all of the ocean beaches on Montaukett lands. The town of East Hampton owned the
            whale rights from Napeague west to the Southampton border and held them in common
            trust. Wyandanch did require a small percentage of their profit, but left it to James and
            Gardiner to pay “what they shall judge meete and according as they find profit by them”
            ([Records of the Town of East Hampton] I:150).

   John A. Strong, The Montaukett Indians of Eastern Long Island 26 (Syracuse University Press

   2001).

            The Southampton settlers, in contrast, had begun to take advantage of the lucrative
            whaling potential along the south shore as early as 1650, when John Ogden, an English
            settler in Southampton, established the first private whaling company (RTSH 1874-77,
            1:70-71). Ogden employed Indian whalers to hunt whales that migrated along the
            Atlantic shore from November through March. In 1659 Southampton entrepreneurs had
            pushed their control of whaling rights on the south beach westward into Unkechaug
            territory. In 1662 Ogden met with sachems Tobacus and Winecroscum to negotiate a
            contract for the rights to drift whales on the south beach lying to the west of the lease
            held by Anthony Waters. This area of the barrier beach was probably between
            Enaughquamuck at the mouth of the Carman River and Namkee Creek on the west.

   John A. Strong, The Unkechaug Indians of Eastern Long Island 56 (University of Oklahoma

   Press 2011)

            Professor Strong has himself elsewhere expanded on the June 8, 1659 document,

   characterizing it in a markedly different manner:

            The following month Gardiner leased the whale rights to a section of Atlantic beach west
            of the area he had purchased from Wyandanch the year before (DSBD, 2:85-86). The
            lease ran for twenty-one years, and Wyandanch was promised five pounds sterling or an
            equivalent amount of goods for each whole whale carcass. The sachem reserved the tails
            and fins for himself. Gardiner then turned over the whale rights to John Cooper, who was
            beginning to develop a whaling enterprise, which would soon become a major industry
            on the south shore of eastern Long Island.

   John A. Strong, Wyandanch: Sachem of the Montauketts p. 17 of 23 (East Hampton Library,

   1998 East Hampton 350th Anniversary Lecture Series January 31, 1998)

   http://easthamptonlibrary.org/wp-content/files/pdfs/history/lectures/19980131-2.pdf (last visited

   7/16/18).




                                                    17
Case 2:18-cv-03648-SJF-SIL Document 84-8 Filed 11/18/19 Page 19 of 36 PageID #: 1367




          These various sales and leases of whaling rights do not support a reservation of exclusive

   whaling rights to the Shinnecock tribe, to say nothing of exclusive fishing rights.

                                    April 1662 Topping Purchase

          Plaintiffs have again mischaracterized the cited deed. The deed states:

          Witnesseth that we the said Weany Anabackus and Iackanapes have given and granted
          and by these presents do give and grant bargain sell assign and set over unto Thomas
          Topping aforesaid his heirs and assigns for ever all our right title and interest that we
          have or ought to have in a certain tract of land lying and being westward of the said
          Shinecock and the lawful bounds of Southampton above said, that is to say to begin at the
          canoe place otherwise Niamuck and soe to run westward te a place called and known by
          the name of Seatuck, and from thence to run northward across the said Island or neck of
          land unto a place called the head of the bay with all the meadow and pasture, arable land,
          easements profits benefits emoluments as is or may be contained within the limits and
          bounds before mentioned together with half the profits and benefit, of the beach on the
          south side the said Island in respect of fish whale or whales that shall by God’s
          providence be cast up from time to time, and at all times, with all the herbage or feed that
          shall be, or grow thereon.

          To Have and To Hold, all the forementioned demised premises with all and singular the
          appurtanances thereto belonging or in any ways appertaining to him the said Thomas, his
          heirs executors, administrators, or assigns forever, without the lett trouble denial or
          molestation of us the said Weany, Anabaekus, and Iackanapes our heirs or assigns or any
          other person or persons lawfully claiming from, by, or under us our heirs executors
          Administrators or assigns…

   Yorke Decl. Ex. K.

          At the time of the Topping Purchase, the conveyed lands were not part of the territorial

   limits of Southampton and were not part of the Colony of Connecticut. Id. The deed transfers half

   of the whaling profits from the beach, along with the herbage and feed to Thomas Topping. It

   again shows that land and whaling rights were sold and transferred in a variety of ways. It does

   not reserve an exclusive fishing right to the Shinnecocks.

                            September 17, 1666 Shinnecock Application

          Subsequently, in a document dated September 17, 1666, a group of Shinnecocks protested

   the Topping Purchase to “General Nicolls” (the Colonial Governor of New York), claiming that



                                                   18
Case 2:18-cv-03648-SJF-SIL Document 84-8 Filed 11/18/19 Page 20 of 36 PageID #: 1368




   they were “the true proprietors of the said lands.” Yorke Decl. Ex. L. The Shinnecock group

   sought to convey the lands to Southampton, stating that they “doe hereby assigne and make over

   all our said Interest in the said tract of land . . . wee say wee doe impart and assigne all our said

   Interest in ye said lands . . . unto our ancient and loving ffriends the Townes men of Southampton,

   to them & their successors for ever, with this proviso and consideration . . .” Id. This document

   reserved no fishing rights.

                                     January 22, 1674-5 Resolution

           Plaintiffs blatantly mischaracterize a January 22, 1674-5 Resolution. Plaintiffs claim that

   this document states that Indians who discover drift whales shall have such reasonable satisfaction

   as hath been usual. D.E. 3 at 5. Plaintiffs, naturally, do not state from whom this satisfaction shall

   be. The Resolution protected the Royal interest in drift whales. The Crown maintained privilege

   over drift whales and attempted to protect its interests on Long Island in the 17th Century. This

   document states:

          The preserving of his Royal Highnesse Interest in a proportion of ye Drift as in ye Law is
          set forth, the same being taken into Consideracon. It is resolved, That there be some
          particular man commissioned to take care of drift whales in ye middle & westernmost
          part of Long Island, who is to be accomptable for his Royall Highnesse dues thereof,
          according to Law.

          That if an Indyan find and give notice of any such drift whales, he shall have such
          reasonable satisfaccon as hath been usuall. If a christian shall find any such whale or
          great fish & secure it, or give due notice to ye person empowered, where by the said Fish
          may be saved, hee shall be allowed a quartr part for his share. Provided yt no such whale
          being found, shall be cut up or embezeled, before notice be given to such Officrs or
          prsons empowered to take care therein.

   Yorke Decl. Ex. M at 686.

          This Order affirms the Royal possessory interest in the drift whales, and the proportion for

   the Crown and the discoverer, when a drift whale is discovered. It does not mention Shinnecock

   Indians and reserves no rights to them.



                                                    19
Case 2:18-cv-03648-SJF-SIL Document 84-8 Filed 11/18/19 Page 21 of 36 PageID #: 1369




          Several other orders illuminate the Royal claims.        In an Order from May 2, 1672,

   concerning neglect of the Royal share of the drift whales on Long Island, two men were appointed

   to make inquiry by Indians or others as to drift whales cast up on the beach. Id. at 664. This Order

   was for the purposes of “securing his Royal Highness his part of Drift Whales or Great ffish cast

   upon ye Beach or Shoare according to ye Directions in ye Law . . .” Id.

          Another order, from May 10, 1672, gave Jonathan Cooper warrant to seize the whale-bone

   from a drift whale carried off his beach lands by several Indians. Id. at 665. In Orders Relating to

   Whaling on L.I., from April 19, 1673, inhabitants of Brook-haven and Seatalcott complained that

   Indians were disturbing their whaling rights, and demanding payment from them. The Order

   required that the Indians cease their unlawful actions, and cease molesting the whalers, to whom

   liberty had been given to use the beach. Id. at 678.

                         May 23 and 24, 1676 Order Regarding Unkechaug

          Plaintiffs have baldly mischaracterized this Order, selectively quoting the language in a

   misleading manner. The records state on May 23, 1676:

          At a meeting of the Unchechaug Indyans of Long Island—before the Go: at the Fort.

          They give thankes for their peace, and that they may live, eate and sleepe quiet, without
          feare on the Island, They give some white strung seawant.

          They desire they being free borne on the said Island, that they may have leave to have a
          whale boate with all other materiells to fish and dispose of what they shall take, as to
          whom they like best.

          They complaine that fish being driven upon their beach etc. the English have come and
          taken them away from them per force.

          The Go: Demands if they made complainte of it to the Magistrates in the Townes, who
          are appointed to redresse any Injuryes.

          They say no, but another time will doe it.

          The Go: will consider of it and give them Answer tomorrow.



                                                   20
Case 2:18-cv-03648-SJF-SIL Document 84-8 Filed 11/18/19 Page 22 of 36 PageID #: 1370




   On May 24, 1676:

          The Indyans come againe to the Governor in presence of The Councell.

          What they desire is granted them as to their free liberty of fishing, if they bee not engaged
          to others; They say they are not engaged.

          They are to have an Order to shew for their priviledge.

   The Order itself states:

          Resolved and ordered that they are at liberty and may freely whale or fish for or with
          Christians or by themselves and dispose of their effects as they as they thinke good
          according to law and Custome of the Government of which all Magistrates officers or
          others whom these may concerne are to take notice and suffer the said Indyans so to doe
          without any manner of let hindrance or molestacion they comporting themselves civilly
          and as they ought.

   Yorke Decl. Ex. N.

          The Unkechaug party who petitioned the Colonial Governor are a separate tribe from the

   Shinnecock Nation. This document does not mention Shinnecocks, reserves no fishing rights, and

   in fact establishes that the Unkechaug needed to seek the Governor’s leave for fishing and whaling,

   just as the English did. Plaintiffs further misleadingly omit the qualifying language that the order

   was “according to law and Custome of the Government.”

          Plaintiffs have failed to establish the existence of a treaty-based off-reservation fishing

   rights. Plaintiffs’ selective reference to individual deeds, largely concerning the sale of whale

   carcasses does not establish a treaty. Nor do Plaintiffs put forth evidence that any aboriginal

   fishing rights exist in property that by their own evidence was conveyed in private sales. Any

   aboriginal rights were lost when the Shinnecock Nation conveyed the land. “[W]hen an Indian

   tribe conveys ownership of its tribal lands to non-Indians, it loses any former right of absolute and

   exclusive use and occupation of the conveyed lands.” South Dakota v. Bourland, 508 U.S. at 689.




                                                    21
Case 2:18-cv-03648-SJF-SIL Document 84-8 Filed 11/18/19 Page 23 of 36 PageID #: 1371




          “Aboriginal title refers to the Indians' exclusive right to use and occupy lands they have

   inhabited from time immemorial, but that have subsequently become discovered by European

   settlers.” Seneca Nation of Indians v. New York, 382 F.3d 245, 248 n. 4 (2d Cir. 2004) (internal

   citations and quotations omitted). “The right to extinguish Indian title, sometimes called a right

   of extinguishment, was held by the sovereign -- Great Britain in the period prior to the American

   Revolution.” Oneida Indian Nation v. New York, 860 F.2d 1145, 1150 (2d Cir. 1988). The

   sovereign could extinguish aboriginal title though among other things contracts or treaty. Seneca

   Nation of Indians v. New York, 382 F.3d at 248 n. 4; See also United States v. Santa Fe Pac R.R.

   Co., 314 U.S. 339, 347 (1941) (holding that aboriginal title can be extinguished “by treaty, by the

   sword, by purchase, by the exercise of complete dominion adverse to the right of occupancy, or

   otherwise”) (citation omitted).

          Plaintiffs have relied on a series of deeds that conveyed ownership of land to private parties.

   Plaintiff Jonathan K. Smith, and his current attorney, have attempted this claim in this Court

   before. In New York v. Smith, 952 F. Supp. 2d 426, 431 (E.D.N.Y. 2013), Plaintiff Smith

   “assert[ed] that he enjoys aboriginal rights . . . and that he has fishing rights in Peconic Bay in the

   ceded territory under the Wyandanch to Ogden Deed of 1659.”               The Court rejected these

   arguments, holding, “The Wyandanch to Ogden Deed of 1659 is also inapplicable because when

   an Indian tribe conveys ownership of its tribal lands to non-Indians, it loses any former right to

   absolute and exclusive use and occupation of the conveyed lands. In sum, the Defendant, as a

   Shinnecock Indian, fails to state a federally protected right to have undersized scallops.” Id. (citing

   South Dakota v. Bourland, 508 U.S. at 689) (internal quotations and citations omitted).

          Likewise, this court previously held that the Topping Purchase relinquished any exclusive

   rights the Shinnecock Nation claimed to hold. “The Topping Deed specifically provides that the




                                                     22
Case 2:18-cv-03648-SJF-SIL Document 84-8 Filed 11/18/19 Page 24 of 36 PageID #: 1372




   Shinnecock have ‘given and granted and by these presents do give and grant bargain sell assign

   and set over unto Thomas Topping aforesaid his heirs and assigns for ever all our right title and

   interest that we have or ought to have in a certain tract of land. . . .’ The use of language such as

   ‘all our right title and interest’ is precisely the type of language used when there is an intent to

   transfer all title in land.” See New York v. Shinnecock Indian Nation, 523 F. Supp. 2d 185, 266-7

   (E.D.N.Y. 2007), vacated for other reasons by 686 F.3d 133 (2d Cir. 2012) (citing Or. Dep't of

   Fish and Wildlife v. Klamath Indian Tribe, 473 U.S. 753, 766 (1985)). 2 “The Ogden and Topping

   Deeds reflect the plain and unambiguous conveyance of Southampton lands . . . by the Shinnecock

   Tribe to non-Indians.” Id.; id. at 269 (finding “the clear and unambiguous intention to extinguish

   aboriginal rights in the lands involved in the Ogden and Topping Deeds”).

            Plaintiffs’ sparse sprinkling from the language of the Topping Purchase is devoid of

   historical and legal context. As noted above, on September 17, 1666, a Shinnecock group appealed

   to Governor Nicolls for a determination of the rights in the land of the Topping Purchase, seeking

   to “assigne all our said Interest in ye said lands . . . unto our ancient and loving ffiends the Townes

   men of Southampton. . .” Yorke Decl. Ex. L at 169. Governor Nicolls, on October 3, 1666, settled

   the controversy of rights in the property. Id. at 172-4. In the “Nicolls Determination,” Governor

   Nicolls determined that “all the right and interest . . . in the said tract of land meadows or beach

   mentioned in their said deeds is belonging, doth and shall belong unto the towne of Southampton

   . . .” Id. Governor Nicolls determined that Southampton “shall alsoe pay unto ye Indians . . . four

   score fathoms of wampum . . . (according to ye interest they had in ye premises purchased) . . .”

   Id. The Nicolls Determination recited that Topping’s claimed “interest in all the profits of whales



   2
     Although the Second Circuit subsequently determined that the court lacked subject matter jurisdiction, without
   reaching the merits of the court’s decision, State Defendants cite to Judge Bianco’s painstakingly thorough decision
   following bench trial, for its excellent historical analysis of the documents.


                                                            23
Case 2:18-cv-03648-SJF-SIL Document 84-8 Filed 11/18/19 Page 25 of 36 PageID #: 1373




   & fish shall belong unto him the said John Cooper his heirs and assignes for ever…” Id.      “The

   language of the 1666 Nicolls Determination reveals the plain and unambiguous intent of Governor

   Nicolls (the sovereign authority at that time) to recognize the validity of the Topping Deed and to

   extinguish the Shinnecock's aboriginal title to the lands of the Topping Purchase . . . and to

   recognize that those lands were now owned exclusively by the Town, subject to no other rights or

   interests.” New York v. Shinnecock Indian Nation, 523 F. Supp. 2d at 270.

          Subsequent Patents issued by New York’s Colonial Governors ratified the legitimacy of

   all conveyances from the Shinnecocks to Southampton and confirmed the extinguishment of any

   aboriginal rights. On November 1, 1676, New York’s Colonial Governor Edmund Andros,

   holding Royal authority, issued a patent, confirming the town of Southampton, and its ownership

   of the land in its general present-day boundaries. Yorke Decl. Ex. O at 279-80. The Andros Patent

   confirmed that the Town of Southampton was the owner of all lands within its boundaries:

          Now for a Confirmation unto the present Freeholder, Inhabitants of the said Towne and
          precincts: Know Yee, That by vertue of his Ma’ties Letters Patents, and the Commission
          and Authority unto mee given by his Royall Highness I have Ratifyed Confirmed and
          granted; and by these presents, do hereby Ratifie Confirme and grant, unto [the
          Southampton Pantentees], as Patentees, for and on the behalfe of themselves and their
          Associates, the ffreeholders and Inhabitants of the said Towne, their Heires, Successors
          and Assignes, All the aforementioned Tract of Land, with the Necks and Islands within the
          said Bounds sett forth and described as aforesaid, Together with all Rivers, Lakes, waters
          Quarrys Wood land Plaines Meadows, pastures, Marshes, ffishing, Hawking Hunting and
          ffowling, and all other Proffits, Commodities, Emoluments and hereditaments, to the said
          Towne . . .

          Subsequently, on December 6, 1686, New York’s Colonial Governor Thomas Dongan,

   holding authority from the King of England, issued another Patent to the proprietors of

   Southampton, which confirmed and reiterated the grants of the Andros Patent “includeing all the

   necks of Land and Islands wihin the aforesaid described bounds and limitts together with all Rivers




                                                   24
Case 2:18-cv-03648-SJF-SIL Document 84-8 Filed 11/18/19 Page 26 of 36 PageID #: 1374




   Lakes water quarries Woodland plaines meadowess pastures marshes fishing hawking hunting and

   fowling and all other profitts Comodityes and hereditaments . . .” Id. at 281.

          The Dongan Patent was made in response to a Southampton Freeholder’s application that

   Governor Dongan “confirm unto ye ffreeholders of said Town in a more full & ample manner all

   the abovecited tracts and parcells of land within the limitts and bounds aforesaid and finally

   determine the difference between the Indyans and the ffreeholders of the said towne of

   Southampton . . .” Id. at 282. The Dongan Patent recited that the Governor had:

          examined the matter in variance between the ffreeholders of the said Towne of
          Southampton and the Indyans and do finde that the ffreeholders of the Towne of
          Southampton aforesaid have lawfully purchased the lands within the Limitts and bounds
          aforesaid of the Indyans and have payd them therefore according to agreement so that all
          the Indyan right by virtue of said purchase is invested into the ffreeholders of the Towne
          of Southampton aforesaid . . .

          Id. at 282-3.

          The Dongan Patent explicitly granted, ratified and conveyed to the Freeholders and

   Inhabitants of Southampton, the “Rivers Rivolets waters lakes ponds Brookes streames beaches .

   . . Creeks harbors . . . and Easements fishing hawking hunting and fowling . . .” Id. at 283.

          This Court previously noted, “the Dongan Patent again emphasizes in clear and

   unmistakable language the prior extinguishment of the Shinnecock's aboriginal rights to any and

   all lands within the bounds of Southampton . . .” New York v. Shinnecock Indian Nation, 523 F.

   Supp. 2d at 273. “In short, these colonial era documents plainly and unambiguously demonstrate

   beyond any question the extinguishment of aboriginal title by the sovereign authority on all

   Southampton lands . . .” Id. Plaintiffs cannot state an exclusive or aboriginal right of use and

   occupation.

          The Supreme Court’s most recent Native American treaty law cases are readily

   distinguished on the basis that Plaintiffs have identified no treaty right. In Washington State



                                                   25
Case 2:18-cv-03648-SJF-SIL Document 84-8 Filed 11/18/19 Page 27 of 36 PageID #: 1375




   Department of Licensing v. Cougar Den, Inc., 139 S. Ct. 1000 (2019), the question before the

   Court was the interpretation of language in an 1855 treaty between the United States and the

   Yakama Nation. There was no question that a treaty existed and had been negotiated by the United

   States. By the terms of the treaty, the Yakamas negotiated with the United States for the

   reservation of certain rights, including “the right, in common with citizens of the United States, to

   travel upon all public highways.” Id. at 1007. The question in Cougar Den was whether that

   explicitly reserved right prevented Washington State from imposing a general tax on fuel importers

   who travel by public highway upon fuel importers who were members of the Yakama Nation.

            In Herrera v. Wyoming, 139 S. Ct. 1686 (2019), likewise, the existence of the 1868 treaty

   negotiated between the Crow Tribe and the United States was not in question. The questions

   presented were whether a treaty-protected hunting right negotiated with the United States expired

   when Wyoming became a state, and whether the lands within Bighorn National Forest became

   categorically “occupied” under the treaty when set aside as a national reserve. Id. at 1689.

            Both cases involved the Supreme Court’s interpretation of specific terms within explicit

   treaties negotiated between a certain tribe and the United States. Here, Plaintiffs attempt to conjure

   a fishing-rights treaty from a smattering of deeds and Orders relating to a different tribe. Plaintiffs

   fail to establish the existence of a treaty, and it is beyond argument that they never negotiated with

   the government of the United States. The case law applying treaty interpretation is inapplicable. 3


   3
    Even were the Court to hold that these documents constituted a treaty—which they do not—these colonial-era
   documents do not constitute a treaty made “under the authority of the United States” within the meaning of the
   Supremacy Clause, U.S. Const. art. VI, cl. 2., because they were not entered into by the government of the United
   States, which did not exist at the time. See Alliance to Save the Mattaponi v. Commonwealth Dep't of Envtl. Quality
   ex rel. State Water Control Bd., 270 Va. 423, 452 (Va. 2005) (“We conclude that these Constitutional provisions do
   not support the Tribe's position. The Supremacy Clause refers only to treaties made under the authority of the United
   States. The Treaty before us was entered into in 1677, over 100 years before the Constitution was adopted in 1789.
   Because the United States did not exist in 1677, manifestly, the Treaty could not have been made under the authority
   of the United States.”). These documents thus have no preemptive force as federal law, and do not displace contrary
   New York State law.



                                                            26
Case 2:18-cv-03648-SJF-SIL Document 84-8 Filed 11/18/19 Page 28 of 36 PageID #: 1376




      VII.    Even Were The Court to Find That a Treaty Right Exists, the State May
              Regulate Under the Doctrine of Conservation Necessity

          Plaintiffs have failed to demonstrate the existence of a treaty. “Absent a treaty fishing

   right, the State enjoys the full run of its police powers in regulating off-reservation fishing.”

   People v. Patterson, 5 N.Y.3d 91, 96 (2005).

          Even were the Court to find the existence of a treaty fishing right, regulation of Plaintiffs’

   fishing is proper under the “conservation necessity” doctrine long applied by the Supreme Court.

   Treaty-based usufructuary rights do not exempt Indians from state regulation, as the Supreme

   Court has often noted: “We have repeatedly reaffirmed state authority to impose reasonable and

   necessary nondiscriminatory regulations on Indian hunting, fishing, and gathering rights in the

   interest of conservation.” Minn. v. Mille Lacs Band of Chippewa Indians, 526 U.S. 172, 205

   (1999). Where a treaty provides a tribe “the right of taking fish at all usual and accustomed places,

   in common with citizens of the Territory,” the state may impose on Indians, equally with others,

   regulatory restrictions on the manner of fishing, necessary for conservation.           See Tulee v.

   Washington, 315 U.S. 681, 684 (1942); New York ex rel. Kennedy v. Becker, 241 U.S. 556, 563

   (1916). “The manner of fishing, the size of the take, the restriction of commercial fishing, and the

   like may be regulated by the State in the interest of conservation, provided the regulation meets

   appropriate standards and does not discriminate against the Indians.”             Puyallup Tribe v.

   Department of Game, 391 U.S. 392, 398 (1968).

          The Supreme Court has reaffirmed the conservation necessity doctrine in its most recent

   cases interpreting Indian treaty law. See Wash. State Dep't of Licensing v. Cougar Den, Inc., 139

   S. Ct. 1000, 1015 (2019)(“ Nor do we hold that the treaty deprives the State of the power to

   regulate, say, when necessary for conservation. To the contrary, we stated in Tulee that, although

   the treaty forecloses the State from charging the Indians a fee of the kind in question here, the State



                                                     27
Case 2:18-cv-03648-SJF-SIL Document 84-8 Filed 11/18/19 Page 29 of 36 PageID #: 1377




   retained the power to impose on Indians, equally with others, such restrictions of a purely

   regulatory nature . . . as are necessary for the conservation of fish.”) (internal quotations omitted).

   The Court likewise limited its decision in Herrera, noting that he state trial court had decided that

   Wyoming could regulate the exercise of the treaty “in the interests of conservation.” Herrera v.

   Wyoming, 139 S. Ct. 1686, 1703 (2019) (inviting the state to argue the conservation necessity

   doctrine as to its state conservations regulations on remand).

           The American Eel are a protected resource, whose population is depleted and at historically

   low levels. See Affidavit of James Gilmore, Director of Division of Marine Resources, dated July

   23, 2018 at ¶4. Juvenile American Eel are known as Elvers or Glass Eel. Id. The reasons that the

   population of American Eel is depleted and at historically low levels include overfishing. Id. A

   recent stock assessment recommended that mortality be reduced on all life stages of American Eel.

   The assessment found that further fishing of American Eel at every stage, particularly glass eels,

   could be particularly detrimental to the stock, especially if other sources of mortality are not

   controlled. Id.; see ASMFC, 2017 American Eel Stock Assessment Update of the Atlantic States

   Marine Fisheries Commission. Demand for glass eels for human consumption is great in Asian

   markets, with prices reaching over $2000.00 per pound. Id. at ¶5.

           The Atlantic States Marine Fisheries Commission (“ASMFC”) coordinates and manages

   the fishery resources, including American Eel fisheries, of fifteen Atlantic coastal states from

   Maine to Florida. Id. at ¶6. The current Commission fishery management plan prohibits the taking

   of juvenile eels, or glass eels, in thirteen of the states, including New York, and authorizes a limited

   quota of glass eels in Maine and South Carolina. Id. Pursuant to Federal law, any state that does

   not comply with the ASMFC fishery management plan may have its fishery shut down by the

   Secretary of Commerce. Id.; see 16 U.S.C. Section 5106(c). DEC complies with the ASMFC




                                                     28
Case 2:18-cv-03648-SJF-SIL Document 84-8 Filed 11/18/19 Page 30 of 36 PageID #: 1378




   fishery management plan through its fishing regulations in 6 NYCRR Sections 10.1(a) and (b),

   40.1(f) and (i), making it illegal to take or possess American Eels less than nine inches long in

   New York State. Id. at ¶7. Glass eels are less than nine inches long. Id.

                     VIII. Plaintiffs’ Claims are Barred Under the Sherill Doctrine

           Under the Supreme Court’s doctrine announced in City of Sherill v. Oneida Indian Nation,

   544 U.S. 197 (2005), and applied in subsequent Second Circuit cases, Plaintiffs’ claims are barred

   under the equitable principles of laches, acquiescence and impossibility.

           In Sherill, the Oneida Indian Nation claimed exemption from municipal taxation on historic

   tribal lands that had been sold, but reacquired on the open market, claiming that their purchase had

   revived tribal sovereignty over the land. The Supreme Court denied the Oneida’s claims, despite

   the Oneidas’ aboriginal title, holding that such a “disruptive remedy” was barred by the “long lapse

   of time, during which the Oneidas did not seek to revive their sovereign control through equitable

   relief in court, and the attendant dramatic changes in the character of the properties.” Sherrill, 544

   U.S. at 216-217. In so holding, Sherrill invoked doctrines of laches, acquiescence, and

   impossibility. Id.

           Soon after Sherill, the Second Circuit decided Cayuga Indian Nation of N.Y. v. Pataki, 413

   F.3d 266 (2d Cir. 2005). In Cayuga, the Second Circuit reversed a pre-Sherill award of nearly

   $250 million in money damages ordered by the district court, where the Cayuga claimed ownership

   of historic reservation land. The court, applying the equitable principles of Sherill, held that even

   monetary relief was precluded. Id. at 273, 278. The court held that Sherill did not limit these

   defenses to claims seeking equitable relief. Id. at 275. The Cayuga Court held that, “Sherrill's

   holding is not narrowly limited to claims . . . seeking a revival of sovereignty, but rather, that these

   equitable defenses apply to ‘disruptive’ Indian land claims more generally.” Id. at 274




                                                     29
Case 2:18-cv-03648-SJF-SIL Document 84-8 Filed 11/18/19 Page 31 of 36 PageID #: 1379




          In Oneida Indian Nation v. County of Oneida, 617 F.3d 114, 127 (2d Cir. 2010), the Second

   Circuit clarified the nature of the equitable defenses, against a challenge that the traditional

   elements of a laches defense had not been met, holding: “the equitable defense recognized

   in Sherrill and applied in Cayuga does not focus on the elements of traditional laches but rather

   more generally on the length of time at issue between an historical injustice and the present day,

   on the disruptive nature of claims long delayed, and on the degree to which these claims upset the

   justifiable expectations of individuals and entities far removed from the events giving rise to the

   plaintiffs' injury.” The Oneida court held that the Sherill and Cayuga defenses were not limited

   to “possessory” land claims—“claims premised on the assertion of a current possessory right to

   tribal lands held by others”—but apply also to “nonpossessory” claims: “Rather, the defense is

   properly applied to bar any ancient land claims that are disruptive of significant and justified

   societal expectations that have arisen as a result of a lapse of time during which the plaintiffs did

   not seek relief.” Id. at 135.

          The Shinnecock Indian Nation itself was subject to the application of the Sherill doctrine

   in Shinnecock Indian Nation v. New York, 2006 U.S. Dist. LEXIS 87516 (E.D.N.Y. 2006), aff’d

   by 628 Fed. Appx. 54 (2d Cir. 2015). In that case, the Shinnecock Nation claimed rights to lands

   that were the subject of the 1703 “1000-year lease” with the Trustees of the Freeholders of the

   Town of Southampton, seeking damages and a declaration of possessory rights. The court, relying

   on Sherill and Cayuga dismissed the claims, listing among other reasons, the length of time that

   had passed between the alleged wrong and the relief sought and the “dramatic change in the

   demographics of the area and the character of the property.” Shinnecock Indian Nation v. New

   York, 2006 U.S. Dist. LEXIS 87516 at *16.




                                                    30
Case 2:18-cv-03648-SJF-SIL Document 84-8 Filed 11/18/19 Page 32 of 36 PageID #: 1380




           “[I]t is now well-established that Indian land claims asserted generations after an alleged

   dispossession are inherently disruptive of state and local governance and the settled expectations

   of current landowners, and are subject to dismissal on the basis of laches, acquiescence, and

   impossibility.” Stockbridge-Munsee Cmty. v. New York, 756 F.3d 163, 165 (2d Cir. 2014).

   Plaintiffs’ claims implicate the concerns of the Sherill Doctrine, as they are highly disruptive of

   the State’s ability to regulate its waters and protect its resources. Plaintiffs’ papers illustrate that

   their claims go far beyond their alleged ill-defined “use” right, to an argument that the waters

   themselves are “contested,” and are in fact under Shinnecock “jurisdiction.” See D.E. 64 at 7, 9;

   D.E. 73, Ex. 2. Further, if the Court were to apply Plaintiffs’ logic, and construe the language of

   the documents Plaintiffs rely on as Plaintiffs do, their claims are not limited to aboriginal fishing

   rights, but encompass significant other rights over the lands, including hunting, fowling and

   gathering on private property, as well as ownership of any whale carcasses that wash ashore.

       IX.     Plaintiffs Fail to Demonstrate a Prima Facie Case Pursuant to 42 U.S.C. §§ 1981
                                                   and 1982

                       A. Plaintiffs Have Put Forth no Evidence of Discriminatory Intent

           Plaintiffs’ Section 1981 and 1982 claims fail as Plaintiffs’ have put forth no evidence of

   intentional discrimination or racial motivation. 42 U.S.C. Section 1981 states: “All persons within

   the jurisdiction of the United States shall have the same right in every State and Territory to make

   and enforce contracts, to sue, be parties, give evidence, and to the full and equal benefit of all laws

   and proceedings for the security of persons and property as is enjoyed by white citizens, and shall

   be subject to like punishment, pains, penalties, taxes, licenses, and exactions of every kind, and to

   no other.” Section 1981 outlaws discrimination with respect to the enjoyment of benefits,

   privileges, terms, and conditions of a contractual relationship. See Patterson v. County of Oneida,

   375 F.3d 206, 224 (2d Cir. 2004). Section 1982 provides that “All citizens of the United States



                                                     31
Case 2:18-cv-03648-SJF-SIL Document 84-8 Filed 11/18/19 Page 33 of 36 PageID #: 1381




   shall have the same right, in every State and Territory, as is enjoyed by white citizens thereof to

   inherit, purchase, lease, sell, hold, and convey real and personal property.” 42 U.S.C. § 1982.

          To establish a violation under Sections 1981 or 1982, a plaintiff must show: (1) the plaintiff

   is a member of a racial minority; (2) the defendant intended to discriminate on the basis of race;

   and (3) the discrimination concerned one or more of the activities enumerated in the statute. See

   Costello v. Town of Huntington, 2015 U.S. Dist. LEXIS 38059 at *27-8 (E.D.N.Y. Mar. 25, 2015);

   Campbell v. Grayline Air Shuttle, 930 F. Supp. 794, 802 (E.D.N.Y. 1996). “It is fundamental to

   the success of a section 1981 claim that the plaintiff allege discriminatory intent.” Dasrath v.

   Stony Brook Univ. Med. Ctr., 2014 U.S. Dist. LEXIS 60410, *14 (E.D.N.Y. 2014). Absent proof

   of purposeful discrimination, liability may not be imposed. General Bldg. Contractors Ass'n v.

   Pa., 458 U.S. 375, 389 (1982). As with Section 1981, under Section 1982, a plaintiff must put

   forth evidence that he was intentionally deprived of a property right based on race. Bacon v.

   Suffolk Legislature, 2007 U.S. Dist. LEXIS 57925, *29 (E.D.N.Y. 2007). To show discriminatory

   motive, Plaintiffs must show both purposeful discrimination and racial motivation. Grajales v.

   Mendez, 2011 U.S. Dist. LEXIS 81577, *3 (E.D.N.Y. July 25, 2011); Albert v. Carovano, 851

   F.2d 561, 571 (2d Cir. 1988)(“Essential to an action under Section 1981 are allegations that the

   defendants' acts were purposefully discriminatory, and racially motivated.”)(internal citations

   omitted).

          Plaintiffs have put forth no evidence of discriminatory intent. The Complaint alleges only

   that Silva was ticketed by DEC Officers Laczi and Farrish for possession of undersized eels, and

   that two prior prosecutions against the other two Plaintiffs were dismissed nearly a decade ago.

   Plaintiffs have put forth no evidence that the officers were acting in any way other than enforcing

   generally applicable New York State laws in New York State waters. The Complaint itself alleges




                                                   32
Case 2:18-cv-03648-SJF-SIL Document 84-8 Filed 11/18/19 Page 34 of 36 PageID #: 1382




   that Salvatore J. Ruggiero, a non-Indian, was prosecuted for possession of undersized fish.

   Plaintiffs have failed to demonstrate discriminatory application of the laws. Further, Plaintiffs

   have put forth no evidence of racial animus as a motivating factor for the actions of the individual

   State Defendants.

          Plaintiffs do not identify any property or contractual right or activity in which they are

   being discriminated against in comparison to white citizens. In fact, this contradicts Plaintiffs’

   argument: they are not alleging any right which they are being discriminatorily prevented from

   exercising; they are claiming that they have exclusive rights to fish, unregulated by the laws of the

   state, which no other citizens of the state may enjoy.

          Furthermore, based on the allegations in the Complaint, Plaintiffs Gerrod Smith and

   Jonathan Smith’s claims are time-barred, whether applying a three-year or four-year statute of

   limitations to their Section 1981 and Section 1982 claims, see Duplan v. City of New York, 888

   F.3d 612, 619 (2d Cir. 2018); Bacon v. Suffolk Legislature, 2007 U.S. Dist. LEXIS 57925, *14-

   *17 (E.D.N.Y. 2007).

                               B. Defendant Seggos Lacks Personal Involvement

          Plaintiffs fail to put forth evidence of Commissioner Basil Seggos’s personal involvement

   or direct connection to the alleged events, with respect to these intentional discrimination statutes.

   See Patterson v. County of Oneida, 375 F.3d 206, 229 (2d Cir. 2004); Medina v. Cuomo, 2015

   U.S. Dist. LEXIS 152398 at *21 (N.D.N.Y. 2015).

           Defendant Seggos has had no direct involvement with the Plaintiffs’ case and therefore

   cannot be found to be personally liable. The sole fact that Seggos “held a high position of

   authority” is insufficient to prove his personal involvement. See Back v. Hastings on Hudson

   Union Free Sch. Dist., 365 F.3d 107, 127 (2d Cir. 2004). The Plaintiffs have offered no evidence




                                                    33
Case 2:18-cv-03648-SJF-SIL Document 84-8 Filed 11/18/19 Page 35 of 36 PageID #: 1383




   of Commissioner Seggos’s personal involvement. KM Enters. v. McDonald, 518 Fed. Appx. 12,

   14 (2d Cir. 2013).

                X.      Qualified Immunity Shields the Individual-Capacity Defendants

          The State Defendants are entitled to qualified immunity in their individual capacities.

   “Qualified immunity often shields government officials performing discretionary functions . . .

   from liability for civil damages.”      Stein v. Barthelson, 419 Fed. Appx. 67, 69 (2d Cir.

   2011)(quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). Qualified immunity applies to

   the State Defendants here “unless a plaintiff pleads facts showing (1) that the official violated a

   statutory or constitutional right, and (2) that the right was 'clearly established' at the time of the

   challenged conduct.” Edrei v. Maguire, 892 F.3d 525, 532 (2d Cir. 2018)(quoting Ashcroft v. al-

   Kidd, 563 U.S. 731, 735 (2011)). “Thus, the qualified immunity defense . . . protects an official if

   it was objectively reasonable for him at the time of the challenged action to believe his acts were

   lawful.” Berg v. Kelly, 2018 U.S. App. LEXIS 20646, *21 (2d Cir. 2018)(internal quotations and

   citations omitted). “To lose immunity, an official must violate a right, the contours of which are

   ‘sufficiently clear that a reasonable official would understand that what he is doing violates that

   right.’” Drimal v. Tai, 786 F.3d 219, 225 (2d Cir. 2015)(quoting Anderson v. Creighton, 483 U.S.

   635, 640 (1987)).

          Here, it was objectively reasonable for the State Defendants to believe their actions were

   lawful. Plaintiffs received tickets for violating generally applicable fishing laws and regulations,

   in New York State waters. Plaintiffs have advanced a theory of Supremacy Clause violation based

   upon the premise that isolated 17th century deeds and colonial orders pertaining to whale carcasses

   exempt them from regulation. There is no treaty that confers rights to them. Such a convoluted

   theory cannot be understood by a reasonable official to provide a clearly established right. No




                                                    34
Case 2:18-cv-03648-SJF-SIL Document 84-8 Filed 11/18/19 Page 36 of 36 PageID #: 1384




   clearly established law grants them such rights. Further, Plaintiff Silva’s subsequent criminal

   conviction in Southampton Justice Court establishes probable cause entitling State Defendants to

   qualified immunity. See Drayton v. Young, 2018 U.S. Dist. LEXIS 190749, *17 (S.D.N.Y. Nov

   7, 2018).

                                             CONCLUSION

          For the foregoing reasons, the State Defendants respectfully request that this Court grant

   their Motion for Summary Judgment and grant such other and further relief as the Court deems

   just and proper.

   Dated: Mineola, New York
          October 4, 2019
                                        Letitia James
                                        Attorney General of the State of New York
                                        Attorney for State Defendants

                                        By: /s/ Richard Yorke____________
                                               Richard Hunter Yorke
                                        Assistant Attorney General
                                        200 Old Country Road - Suite 240
                                        Mineola, New York 11501
                                        (516) 248-3302

   To:    Scott Michael Moore, Esq.
          Moore International Law PLLC
          45 Rockefeller Plaza, 20th Floor
          New York, New York 10111
          smm@milopc.com

          Brian C. Mitchell, Esq.
          Suffolk County Attorney
          H. Lee Dennison Building
          100 Veterans Memorial Hwy.
          P.O. Box 6100
          Hauppauge, NY 11788
          brian.mitchell@suffolkcountyny.gov




                                                  35
